Citation Nr: 1218295	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 2004 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDING OF FACT

The evidence of record establishes that due to his psychiatric disorder and traumatic brain injury residuals, the Veteran is not competent to manage his funds without limitation. 


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.353 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address VA's efforts to comply with those provisions with respect to the issue currently on appeal. 

Nevertheless, the RO provided the Veteran with pre-adjudication notice by a letter dated in December 2007.  VA has assisted the appellant in obtaining evidence, and has afforded appropriate examinations. 

The Board has considered whether new VA examinations are warranted to clarify the Veteran's competency in light of statements made in his December 2009 substantive appeal.  Specifically, the Veteran stated that he had additional evidence.  However, the Veteran was notified by the RO in December 2009 that his appeal was being certified to the Board and that he had 90 days send the Board additional evidence.  No such evidence was received.  As will be discussed in greater detail below, however, there is substantial evidence of record suggesting that the Veteran has been unable to manage his funds for a number of years, and that same evidence suggests that the need for assistance in doing so is likely to continue for the foreseeable future.  Given the substantial evidence of record suggesting incompetency, the Board concludes that the examinations of record are sufficiently contemporaneous so as to allow the Board to make an informed decision, and that a remand for an additional such examination is not warranted. 

Analysis

The Veteran contends that he is now competent for the purpose of receiving direct payment of VA benefits. 

The issue of whether or not a Veteran is competent to receive direct payment of VA benefits is controlled by 38 C.F.R. § 3.353(a) which provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation. 

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  See 38 C.F.R. § 3.353(c). 

The Board notes that there is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d). 

The report of an August 2006 VA special psychiatric examination indicates the Veteran's report of being injured when an improvised explosive device was detonated in April 2005.  On mental status examination, judgment was intact.  The Veteran demonstrated mild to moderate memory problems.  The examiner noted that the Veteran had difficulty with the retention of highly learned materials and remembering to complete tasks.  

Service records show that the Veteran subsequently met a physical evaluation board in August 2006.  That board found the Veteran unfit for duty because of post concussion syndrome, including chronic daily headaches, cognitive disorder, episodic vertigo, and anxiety disorder.  

In November 2006 the RO granted service connection for post-concussive syndrome with migraine headaches, posttraumatic stress disorder (PTSD), thoracic strain, and tinnitus, and assigned a 100 percent evaluation.  Evaluation revealed fair insight and intact judgment.  

The Veteran received VA inpatient treatment in April 2007.  A rehabilitative treatment plan notes that the Veteran participated in a bill pay task with 100 percent accuracy.  

On April 24, 2007, the Veteran's judgment and insight were noted to be poor.  

An April 26, 2007 nursing progress note indicates that the Veteran had impaired judgment and that he was confused.  

On occupational therapy discharge on April 26, 2007, the Veteran initially reported that he had difficulty with paying bills because he forgot to pay them, then backtracked and stated that it was due to insufficient funds to pay them.  He reported that his father would help set up a system.  The provider noted that the Veteran had demonstrated the ability to pay bills independently, but that he had received a call informing him that his cell phone would be shut off if the bill was not paid that day, indicating the Veteran's difficulty with paying bills on time.  

An April 26, 2007 behavioral health note indicates that the Veteran's judgment and insight were poor.  

An additional April 26, 2007 mental health progress note indicates that the Veteran was seen for possible admission to the Minneapolis VA Medical Center's psychiatry partial hospital (PPH) program.  The provider concluded that the Veteran met the admission criteria for PPH, pointing out that he exhibited serious or disabling symptoms related to an acute psychiatric condition or an exacerbation of a severe and persistent mental disorder.  She also noted that he had marked impairment in multiple areas of daily life.  She indicated that the Veteran would benefit from a structured setting focusing on coping strategies to deal with current stressors.  

In May 2007, when asked about money management, the Veteran stated that his father would help.

Following formal testing in May 2007 the provider noted that the Veteran was portrayed as one who had displayed a significant change in his personality, behavior, and function since prior to his military experience.  She indicated that neuropsychological testing reflected a mild cognitive impairment.  She stated that a valid, highly elevated Minnesota Multiphasic Personality Inventory profile suggested significant psychiatric contribution to the Veteran's functional difficulties.  

On admission into the PPH program in May 2007, the Veteran related that his short term memory was bad and that he required daily cues for orientation and planning.  During that treatment, he reported that he was having financial difficulty.  He noted that he had credit card debt, loans, and house rent, and that he could not afford everything.  Subsequently in May 2007 the Veteran's judgment and insight were assessed as poor.  

In September 2007 the Veteran's father requested that he be appointed as his financial custodian.  He related that the Veteran was having significant difficulty in managing his affairs and was not financial competent.  He noted that the Veteran's direct deposit benefits were returned to VA because the bank had closed his account because of a significant number of insufficient funds checks.  

On VA psychiatric examination in December 2007, the Veteran's history was reviewed.  On mental status examination, the Veteran endorsed short term memory problems.  He reported that he was incapable of taking care of his financial affairs.  He indicated that he had to close his checking account because he had been writing bad checks.  He related that his father had started to help him some months previously, and that they had a joint account controlled by his father.  The examiner concluded that the Veteran was not competent to handle his financial affairs.

On VA neurological examination in December 2007, the Veteran reported that his father was his financial power of attorney. He stated that he and his father paid his bills online, and that he would otherwise forget to pay his bills.  

In his June 2008 notice of disagreement, the Veteran stated that he would have another psychologist analyze him to prove that he was competent.  

In June 2008, the Veteran's father stated that he did not believe that the Veteran was ready to handle his own funds.  He indicated that the Veteran currently had three credit cards that he used in attempt to spend the money over which he had no control.  He noted that a credit check had revealed many outstanding debts, from bounced checks and nonpayment on items, to calls from collection agencies.  He stated that the Veteran was not responsible and did not follow through on anything he said he was going to do.  He suggested that others could easily take advantage of the Veteran and that the Veteran lacked the mentality to be responsible.  He expressed his concern that if the Veteran was given control of his funds, he would fail to pay his important bills and fall further into debt.  

Having carefully reviewed the record, the Board has determined that the Veteran is not competent to manage his financial affairs.  The Board acknowledges the Veteran's belief in his competency.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, a longitudinal review of the record, to include various VA examinations conducted since 2006 as well as inpatient and outpatient treatment records, as well as statements by the Veteran's father, establishes clearly and convincingly that the Veteran is not competent for the purpose of managing the disbursement of his VA benefits.  The Board finds that the clinical evidence of record strongly outweighs the lay assertions provided by the Veteran.  In this regard, the Board notes that the vast majority of the treatment records are to the effect that the Veteran's insight and judgment are poor, and that he has significant short term memory difficulty.  His father, who currently holds financial power of attorney, has illustrated the Veteran's inability to responsibly manage his affairs.  He stated in September 2007 that the Veteran's bank account had been closed because the Veteran had written a significant number of checks without sufficient funds to cover them.  In June 2008 the Veteran's father described the Veteran's problem with outstanding debt, including bounced checks, nonpayment of bills, and inquiries from collection agencies.  The Board finds the weight of the competent medical evidence reflects that the Veteran requires significant assistance with his finances and is incompetent to handle the disbursement of funds for VA purposes. 

The opinions rendered by those fully familiar with the Veteran's history and current functional capacity conclude that the Veteran is not competent to manage his own funds without limitation.  A finding of incompetency is consistent with the separate 100 percent ratings for the Veteran's post concussive syndrome and posttraumatic stress disorder.  Accordingly, the Board concludes that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits. 

ORDER

Restoration of competency is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


